DETAILED ACTION
	For this action, Claims 1-17 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “a filter sensor associate with the filter”, which appears to mean to read “a filter sensor associated with the filter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 13, upon which the remaining claims are respectively dependent, recite the limitation “the exit”; however, said limitation lacks established antecedent basis.  While instant Claims 1 and 13 do recite “an exit valve”, the claim as filed is not clear whether “the exit valve” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knepp et al. (herein referred to as “Knepp”, US Pat Pub. 2012/0199220).
	Regarding instant Claim 1, Knepp discloses a waste separating system (Abstract; grey/waste water distribution system that prevents contaminants into the grey water system and separates and diverts water into different discharges, such as irrigation) comprising:  one of a liquid waste tank having an exit valve (Figure 3; Paragraph [0077]; Paragraph [0079]; liquid waste tank in surge tank 20; exit valve in flush valve 80 that ultimately discharges water from surge tank 20), at least one fluid sensor in the liquid waste tank configured to measure an amount of liquid in the liquid waste tank (Figure 3; Paragraph [0077]; level sensor 68), a liquid diverting assembly in fluid communication with the exit valve, the liquid diverting assembly including a pump, at least one waste liquid sensor, and a multi-directional valve (Figure 1; Figure 3; 
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Knepp further discloses comprising a filter in a liquid waste tank (Figure 3; Paragraph [0079]; fine screen filter 16 is situated within surge tank 20). 
	Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Knepp further discloses comprising a filter sensor associated with the filter wherein the filter sensor is connected to the controller (Figure 3; Paragraph [0079]; low level sensor 76 is connected to the control unit 70 and associated with filter 16, since reading of sensor 76 initiates cleaning of filter 16).  
	Regarding instant Claim 7, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Knepp further discloses comprising a second filter between the exit valve and the pump (Figure 3; Figures 7-9; Paragraph [0075]; Paragraph [0076]; Paragraph [0079]; Paragraph [0080]; Paragraph [0092]; filter screen 82 is placed 
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Knepp further discloses wherein the multi-directional valve is a three position valve operable between a closed position, a first position where the multi-directional valve in fluid communication with a drain, and a second position where the multi-directional valve is in fluid communication with a storage tank (Figure 1; Figure 3; Paragraph [0075]; Paragraph [0077]; Paragraph [0080]; Paragraph [0084]; closed position detailed in backwashing/sanitization loop water mode, seen in Figure 1 where water from distribution pump flows instead to back-flush water valve 80; first position is irrigation flow path, where irrigation is considered a drain for the system; third position is fine cartridge filter and storage tank 92 for toilet flush water).   
	Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Knepp further discloses further comprising at least one storage tank sensor in the storage tank connected to the controller wherein the controller is further configured to operate the liquid diverting assembly based on data from the at least one storage tank sensor (Figure 3; Paragraph [0080]; full level sensor 110 provides control unit 70 with means to automatically divert the valve assembly 26 to the irrigation/drain mode).  
	Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Knepp further discloses wherein the at least one storage tank sensor is a liquid level sensor (Figure 3; Paragraph [0080]; full level sensor 110 is a level sensor).  
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Knepp further discloses wherein the at least one fluid sensor is a liquid level sensor (Figure 3; Paragraph [0077]; sensor 68 is a liquid level sensor).  
	Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Knepp further discloses wherein the least one waste liquid sensor is a flow meter (Figure 3; Paragraph [0075]; Paragraph [0077]; Paragraph [0078]; sensor 73 is a pump flow sensor, or flow meter).  
   	Regarding instant Claim 13, Knepp discloses a method of separation liquid waste (Abstract; grey/waste water distribution method that prevents contaminants into the grey water system and separates and diverts water into different discharges, such as irrigation) comprising: opening an exit valve to direct liquid waste from a liquid waste conduit to a liquid diverting assembly in fluid communication with the exit valve (Figure 3; Paragraph [0077]; grey water diverter 3-way valve 63 opens to a downstream liquid diverting assembly in surge tank 20 and downstream multi-port distribution valve assembly 63, along with further downstream units, liquid waste conduit in upstream conduit from rain water/grey water sources), measuring a value of the liquid waste by at least one liquid waste sensor in the liquid diverting assembly (Figure 3; Paragraph [0080]; storage tank 92, the storage tank for flow from the liquid diverting assembly, comprises full level sensor 110, a value of the liquid waste in the liquid multi-port distribution valve 63), comparing in a controller at least one measurement from the liquid waste sensor to a preset value (Figure 3; Figure 4; Paragraph [0080]; digital control unit 70 monitors sensor outputs from sensor 110); positioning a multi-directional valve in the liquid diverting assembly based on the comparison wherein liquid waste is 
	Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  Knepp further discloses comprising repeating the comparing and positioning steps (Figure 3; Paragraph [0080]; Paragraph [0081]; full level sensor 110 and low level sensor 100 send outputs to control unit 70 to rearrange valve assembly 26 continuously).  
	Regarding instant Claim 16, Claim 13, upon which Claim 14 is dependent, has been rejected above.  Knepp further discloses comprising positioning more than one multi-directional valve and wherein the at least one liquid waste sensor is configured to measure more than one parameter of the liquid waste (Figure 3; Paragraph [0082]; digital control unit also controls flow through 3-way valve 118, readings from pressure sensor 112 in conjunction with level sensor 110 allows for measurements of more than one parameter of waste water for control of valves).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knepp et al. (herein referred to as “Knepp”, US Pat Pub. 2012/0199220) in view of Potts et al. (herein referred to as “Potts”, US Pat Pub. 2013/0306572).
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  However, Knepp is silent on a compacting assembly including a compression chamber and a compression assembly, wherein the compression assembly is connected to the controller.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid waste tank and controller of the waste separating system of Knepp by further including a compacting assembly including a compression chamber and a compression assembly wherein the liquid waste tank is part of the compacting assembly and the compression assembly is connected to the controller as taught by Potts because Potts discloses such compression assists in raising the level of the liquid within the chamber for ease of discharge (Potts, Figure 1; Paragraph [0031]; Paragraph [0032]; Paragraph [0047]).  
	Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose comprising a waste sensor in the compression chamber connected to the controller, wherein the controller is further configured to operate the compression assembly based on data from the waste sensor (Potts, Figure 1; Paragraph [0031]; Paragraph [0032]; Paragraph [0039]; 
	Regarding instant Claim 4, Claim 2, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the compression chamber is in fluid communication with a liquid waste tank by way of liquid waste ports (Potts, Figure 1; Paragraph [0031]; Paragraph [0032]; compression chamber is in fluid communication via inlet port 106).  
	Regarding instant Claim 15, Claim 13, upon which Claim 15 is dependent, has been rejected above.  Knepp discloses a plurality of sensors (Figure 3; Paragraph [0077]; Paragraph [0078]; Paragraph [0080]; sensors throughout Knepp such as level sensors 68, 76, 110, and 100, among others).
	However, Knepp is silent on the measuring of qualities such as BOD level, BRIX, density, fluid spectrum analysis, pH, amount of oil in water, bacteria level, lead level, pesticide, nitrites/nitrates, or chlorine.
	Potts discloses a pressurized gas lifting and gas rejuvenation in the same field of endeavor as Knepp, as it solves the mutual problem of treating organic wastewater (Abstract).  Potts further discloses a plurality of sensors 117 within the system, wherein said sensors measure parameters such as accumulated fluid level, BOD, or pH in order to adjust and control the operation or management of the system (Paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the measuring step of Knepp by further comprising measuring parameters such as pH and BOD as taught by Potts because Potts discloses such measuring will allow the controller to further manage and control the operation of 
	Regarding instant Claim 17, Claim 13, upon which Claim 17 is dependent, has been rejected above.  However, Knepp is silent on extracting the waste liquid from waste in a compacting assembly.  
Potts discloses a pressurized gas lifting and gas rejuvenation in the same field of endeavor as Knepp, as it solves the mutual problem of treating organic wastewater (Abstract).  Potts further discloses a compacting assembly that extracts waste liquid from waste via a compacting assembly within a liquid waste tank that is part of the compacting assembly and the compression assembly is connected to a controller, wherein the compression assists in raising the level of the liquid within the chamber for ease of extraction and discharge (Figure 1; Paragraph [0031]; Paragraph [0032]; Paragraph [0047]; compacting assembly including compression chamber and liquid waste tank is pressure vessel 101, compression assembly is compressor/pressure source 119 with inlet 106; controller in controller 118).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid waste tank and controller of the waste separating system of Knepp by further including a compacting assembly including a compression chamber and a compression assembly wherein the liquid waste tank is part of the compacting assembly and the compression assembly is connected to the controller as taught by Potts because Potts discloses such compression assists in raising the level of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/10/2021